Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21751 Lazard World Dividend & Income Fund, Inc. (Exact name of Registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2008 FORM N-Q Item 1. Schedule of Investments. Lazard World Dividend & Income Fund, Inc. Portfolio of Investments September 30, 2008 (unaudited) Description Shares Value Common Stocks  98.3% Australia  4.8% Macquarie Infrastructure Group (c) $ TABCORP Holdings, Ltd. Telstra Corp., Ltd. (c) Total Australia Brazil  4.0% Redecard SA Souza Cruz SA (c) Total Brazil Canada  0.9% Telus Corp. Cyprus  0.5% Bank of Cyprus Public Co., Ltd. Egypt  2.4% Egyptian Company for Mobile Services Finland  1.4% Nokia Corp. Sponsored ADR Sampo Oyj, A Shares Total Finland France  5.8% Axa Total SA Vivendi Total France Greece  4.0% Motor Oil (Hellas) Corinth Refineries SA National Bank of Greece SA OPAP SA Total Greece Ireland  0.9% Irish Life & Permanent PLC Israel  3.4% Bank Hapoalim BM Israel Chemicals, Ltd. Total Israel Lazard World Dividend & Income Fund, Inc. Portfolio of Investments September 30, 2008 (unaudited) Description Shares Value Italy  5.9% Eni SpA $ Intesa Sanpaolo SpA Terna SpA Total Italy Japan  3.1% Daito Trust Construction Co., Ltd. Ichiyoshi Securities Co., Ltd. Nissan Motor Co., Ltd. Nomura Holdings, Inc. SBI Holdings, Inc. Total Japan Malaysia  1.1% British American Tobacco Malaysia Berhad Mexico  3.1% Kimberly-Clark de Mexico SAB de CV, Series A Netherlands  1.5% Royal Dutch Shell PLC, A Shares New Zealand  0.9% Telecom Corp. of New Zealand, Ltd. Norway  0.2% Prosafe SE Russia  0.5% Evraz Group SA GDR Mechel Sponsored ADR Total Russia South Africa  2.2% Kumba Iron Ore, Ltd. Pretoria Portland Cement Co., Ltd. Total South Africa South Korea  0.5% Macquarie Korea Infrastructure Fund GDR Spain  0.4% Bolsas y Mercados Espanoles Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Switzerland  0.6% Zurich Financial Services AG $ Taiwan  3.5% Taiwan Semiconductor Manufacturing Co., Ltd. Turkey  2.8% Ford Otomotiv Sanayi AS Turkcell Iletisim Hizmetleri AS ADR Turkiye Halk Bankasi AS Total Turkey United Kingdom  7.3% Barclays PLC BP PLC Lloyds TSB Group PLC (c) Old Mutual PLC Persimmon PLC Royal Bank of Scotland Group PLC Taylor Wimpey PLC Vodafone Group PLC Total United Kingdom United States  36.6% Air Products & Chemicals, Inc. Altria Group, Inc. Bank of America Corp. (c) Chevron Corp. Cinemark Holdings, Inc. Citigroup, Inc. (c) Diamond Offshore Drilling, Inc. Du Pont (E.I.) de Nemours & Co. (c) Frontier Communications Corp. (c) General Electric Co. Honeywell International, Inc. Intel Corp. (c) International Flavors & Fragrances, Inc. Johnson & Johnson Marshall & Ilsley Corp. Masco Corp. (c) Merck & Co., Inc. Pfizer, Inc. (c) Reynolds American, Inc. (c) RPM International, Inc. The Dow Chemical Co. (c) Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Description Shares Value The Procter & Gamble Co. $ United Online, Inc. USA Mobility, Inc. (a) Verizon Communications, Inc. Total United States Total Common Stocks (Identified cost $123,042,580) Limited Partnership Units  1.5% United States  1.5% Energy Transfer Equity LP Enterprise GP Holdings LP Enterprise Products Partners LP Total United States Total Limited Partnership Units (Identified cost $2,007,433) Principal Amount Description (000) (d) Value Foreign Government Obligations  17.2% Brazil  3.8% Brazil NTN-F: 10.00%, 07/01/10 10.00%, 01/01/12 Total Brazil Egypt  4.1% Egypt Treasury Bills: 0.00%, 10/28/08 0.00%, 10/28/08 0.00%, 11/18/08 0.00%, 12/23/08 0.00%, 03/03/09 Total Egypt Ghana  0.4% Ghanaian Government Bonds: 13.50%, 03/30/10 14.00%, 03/07/11 Total Ghana Hungary  2.0% Hungarian Government Bonds: 6.00%, 10/12/11 7.25%, 06/12/12 5.50%, 02/12/14 Total Hungary Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Principal Amount Description (000) (d) Value Israel  0.3% Israel Government Bond, 7.00%, 04/29/11 $ Mexico  1.8% Mexican Bonos: 9.00%, 12/20/12 7.75%, 12/14/17 Total Mexico Peru  1.3% Peru Bono Soberano, 12.25%, 08/10/11 Poland  0.2% Polish Government Bond, 6.25%, 10/24/15 Turkey  3.1% Turkish Government Bonds: 0.00%, 10/07/09 14.00%, 01/19/11 Total Turkey Uganda  0.2% Uganda Government Bond, 10.00%, 04/01/10 Total Foreign Government Obligations (Identified cost $17,115,915) Structured Notes  4.4% Brazil  2.6% Citigroup Funding, Inc. Brazil Inflation-Indexed Currency and Credit Linked Unsecured Notes NTN-B: 9.50%, 05/18/09 (e) 9.40%, 08/17/10 (e) 8.80%, 05/18/15 (e) Total Brazil Colombia  1.8% Citigroup Funding, Inc. Colombia TES Credit Linked Unsecured Note, 12.01%, 04/27/12 (e) Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Principal Amount Description (000) (d) Value JPMorgan Chase & Co. Colombian Peso Linked Notes: 10.77%, 11/14/10 (e) $ 11.92%, 03/05/15 (e) Total Colombia Total Structured Notes (Identified cost $3,931,505) Corporate Bond  1.1% United States  1.1% JPMorgan Chase & Co., 9.28%, 06/20/11 (Identified cost $1,169,052) (e) Supranationals  0.5% African Development Bank, 12.00%, 10/19/08 (f) European Investment Bank, 12.25%, 02/26/10 (g) Total Supranationals (Identified cost $437,259) Total Investments123.0% (Identified cost $147,703,744) (b) $ Liabilities in Excess of Cash and Other Assets(23.0)% ) Net Assets100.0% $ Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Forward Currency Purchase Contracts open at September 30, 2008: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation AED 10/29/08 $ - AED 11/17/08 211 - ARS 10/20/08 254 - ARS 10/20/08 298 - ARS 10/20/08 - BRL 11/13/08 - BRL 11/13/08 - CLP 12/17/08 - CNY 06/24/09 - CNY 09/08/09 - COP 10/02/08 - COP 10/02/08 - COP 10/02/08 - EUR 10/06/08 - EUR 10/06/08 - EUR 10/06/08 - EUR 10/13/08 - EUR 10/14/08 - EUR 10/28/08 - GHC 10/09/08 - 86 GHC 10/20/08 - GHC 12/22/08 - HUF 10/20/08 1 - IDR 10/14/08 - IDR 11/17/08 - IDR 12/09/08 - ILS 10/15/08 - ILS 11/04/08 - INR 10/16/08 - INR 10/23/08 - INR 11/03/08 - INR 11/10/08 - KES 10/16/08 - KES 10/21/08 - KES 10/22/08 150 - KWD 10/08/08 108 - KWD 10/22/08 - MXN 10/06/08 - MYR 10/07/08 - MYR 10/14/08 - MYR 10/20/08 - MYR 10/24/08 - MYR 11/03/08 - MYR 11/28/08 - NGN 10/14/08 57,138,140 484,263 484,789 526 - NGN 10/16/08 57,587,750 487,000 488,604 1,604 - NGN 10/27/08 36,157,750 305,000 306,781 1,781 - Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Forward Currency Purchase Contracts open at September 30, 2008 (concluded): U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation NGN 10/31/08 $ $ $ - $ NGN 11/20/08 - NGN 11/24/08 - PEN 10/21/08 - PEN 12/10/08 - PEN 03/03/09 - PEN 03/11/09 - PHP 10/15/08 - PHP 10/27/08 - PHP 12/11/08 - PLN 10/06/08 - PLN 10/06/08 - PLN 10/14/08 - PLN 10/14/08 - PLN 10/14/08 - RUB 10/14/08 - RUB 10/22/08 - RUB 12/11/08 - SGD 12/26/08 - SKK 10/28/08 - TRY 10/10/08 - TRY 10/10/08 - TRY 10/10/08 - TRY 10/10/08 - TRY 10/10/08 - TRY 10/14/08 - TRY 06/23/09 - TZS 10/06/08 60 - TZS 10/27/08 - TZS 10/28/08 - 93 TZS 11/03/08 - UAH 11/17/08 - UAH 12/17/08 - UAH 12/18/08 - UAH 03/16/09 147 - UGX 10/02/08 - UGX 10/03/08 - UGX 10/24/08 - UGX 10/29/08 - UGX 10/31/08 - UGX 11/03/08 - UGX 11/28/08 - UGX 12/24/08 - UGX 12/29/08 517 - UGX 01/05/09 - ZMK 10/09/08 - ZMK 10/22/08 64 - ZMK 10/23/08 48 - ZMK 11/25/08 - ZMK 11/26/08 - ZMK 01/12/09 - Total Forward Currency Purchase Contracts $ Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Forward Currency Sale Contracts open at September 30, 2008 U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Sale Contracts Date Currency Date Value Appreciation Depreciation AED 10/08/08 $ - BRL 10/14/08 - BRL 11/13/08 - COP 10/02/08 - COP 02/27/09 - EUR 10/06/08 - EUR 10/06/08 - EUR 10/06/08 - EUR 10/28/08 - EUR 11/28/08 - HUF 10/14/08 - HUF 10/20/08 - ILS 11/04/08 - MXN 10/06/08 - MYR 10/07/08 - MYR 10/14/08 26 - PEN 12/03/08 - PLN 10/06/08 - PLN 10/06/08 - RUB 10/22/08 - SKK 10/28/08 - TRY 10/10/08 - TRY 10/10/08 - TRY 10/10/08 - TRY 10/10/08 - TRY 10/13/08 - TZS 10/06/08 - UGX 10/02/08 - Total Forward Currency Sale Contracts $ $ Gross unrealized appreciation/depreciation on Forward Currency Contracts $ $ Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) (a) Non-income producing security. (b) For federal income tax purposes, the aggregate cost was $147,703,744, aggregate gross unrealized appreciation was $1,894,788, aggregate gross unrealized depreciation was $32,031,075 and the net unrealized depreciation was $30,136,287. (c) Segregated security for forward currency contracts. (d) Principal amount denominated in respective countrys currency unless otherwise specified. (e) Pursuant to Rule 144A under the Securities Act of 1933, these securities may only be traded among qualified institutional buyers. At September 30, 2008, these securities amounted to 5.5% of net assets and are not considered to be liquid. Structured Notes  Principal amount denominated in U.S. dollars. Interest rate shown reflects current yield as of September 30, 2008. Corporate Bond  Variable rate security. Principal amount denominated in Russian Ruble. Interest rate shown reflects current rate as of September 30, 2008. (f) Principal amount denominated in Ghanaian Cedi. (g) Principal amount denominated in Zambian Kwacha. Security Abbreviations: ADR  American Depositary Receipt GDR  Global Depositary Receipt NTN-B  Brazil Sovereign Nota do Tesouro Nacional Series B NTN-F  Brazil Sovereign Nota do Tesouro Nacional Series F TES  Titulos de Tesoreria Currency Abbreviations : AED  United Arab Emirates Dirham MXN  Mexican Peso ARS  Argentine Peso MYR  Malaysian Ringgit BRL  Brazilian Real NGN  Nigerian Naira CLP  Chilean Peso PEN  Peruvian New Sol CNY  Chinese Renminbi PHP  Philippine Peso COP  Colombian Peso PLN  Polish Zloty EUR  Euro RUB  Russian Ruble GHC  Ghanaian Cedi SGD  Singapore Dollar HUF  Hungarian Forint SKK  Slovenska Koruna IDR  Indonesian Rupiah TRY  New Turkish Lira ILS  Israeli Shekel TZS  Tanzanian Shilling INR  Indian Rupee UAH  Ukranian Hryvnia KES  Kenyan Shilling UGX  Ugandan Shilling KWD  Kuwaiti Dinar ZMK  Zambian Kwacha Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Portfolio holdings by industry (as percentage of net assets): Industry Agriculture % Alcohol & Tobacco Automotive Banking Building Materials Chemicals Consumer Products Drugs Electric Energy Integrated Energy Services Financial Services Forest & Paper Products Housing Insurance Leisure & Entertainment Manufacturing Medical Products Metals & Mining Semiconductors & Components Technology Technology Hardware Telecommunications Transportation 2.9 Subtotal Foreign Government Obligations Structured Notes Supranationals 0.5 Total Investments 123.0 % Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (concluded) September 30, 2008 (unaudited) Valuation of Investments : Market values for securities are generally based on the last reported sales price on the principal exchange or market on which the security is traded, generally as of the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each valuation date. Any securities not listed, for which current over-the-counter market quotations or bids are readily available, are valued at the last quoted bid price or, if available, the mean of two such prices. Forward currency contracts are valued at the current cost of offsetting the contracts. Securities listed on foreign exchanges are valued at the last reported sales price except as described below; securities listed on foreign exchanges that are not traded on the valuation date are valued at the last quoted bid price. Bonds and other fixed-income securities that are not exchange-traded are valued on the basis of prices provided by pricing services which are based primarily on institutional trading in similar groups of securities, or by using brokers quotations. If a significant event materially affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when Lazard World Dividend & Income Fund, Inc.s (the Fund) net asset value is calculated, or when current market quotations otherwise are determined not to be readily available or reliable, such securities will be valued at their fair values as determined by, or in accordance with procedures approved by, the Board of Directors. The Valuation Committee of Lazard Asset Management LLC, the Funds Investment Manager (the Investment Manager) and a wholly-owned subsidiary of Lazard Frères & Co. LLC, may evaluate a variety of factors to determine the fair value of securities for which current market quotations are determined not to be readily available or reliable. These factors include, but are not limited to, the type of security, the value of comparable securities, observations from financial institutions and relevant news events. Input from the Investment Managers analysts will also be considered. Fair valuing of foreign securities may be determined with the assistance of a pricing service, using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs or futures contracts. The effect of using fair value pricing is that the net asset value of the Fund will reflect the affected securities values as determined in the judgment of the Board of Directors, or its designee, instead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from the most recent closing price of a security and from the prices used by other investment companies to calculate their portfolios net asset values. Fair Value Measurements: The Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157), effective January 1, 2008. In accordance with SFAS 157, fair value is defined as the price that the Fund would receive to sell an asset, or would pay to transfer a liability, in an orderly transaction between market participants at the date of measurement. SFAS 157 also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurement that is based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer, broadly, to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Funds own assumptions about the assumptions that market participants would use in pricing the asset or liability, developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The following table summarizes the valuation of the Funds investments by the above fair value hierarchy levels as of September 30, 2008: Other Investments Financial Level in Securities Instruments* Level 1 $ $ - Level 2 ) Level 3 - Total $ $ (100,812 ) *Other financial instruments are derivative instruments such as forward contracts which are valued at the unrealized appreciation/depreciation on the instrument. Following is a reconciliation of investments in which significant unobservable inputs (Level 3) were used in determining fair value: Investments In Securities Balance as of 12/31/07 $ Accrued discounts/premiums Realized gain (loss) - Change in unrealized appreciation/depreciation ) Net purchases (sales) Net transfers in and/or out of Level 3 - Balance as of 9/30/08 $ Net change in unrealized appreciation/depreciation from investments still held as of 9/30/08 $ ) Other information regarding the Fund is available in the Funds most recent Report to Shareholders. This information is also available on the Funds website at www.LazardNet.com as well as on the Securities and Exchange Commissions website at www.sec.gov. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrants most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lazard World Dividend & Income Fund, Inc. By: /s/ Charles Carroll Charles Carroll Chief Executive Officer Date: November 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Charles Carroll Charles Carroll Chief Executive Officer Date: November 28, 2008 By: /s/ Stephen St. Clair Stephen St. Clair Chief Financial Officer Date: November 28, 2008
